Title: To James Madison from John Strode, 7 February 1810
From: Strode, John
To: Madison, James


Worthy SirCulpeper Va. 7th February 1810
In dayly expectation (since the rect. of your favourable Letter of the 26th. of October last) of seeing here the manager of Your Orange Estates (Mr. Gideon Gooch) in order that He and I might have made the proposed Arangements for the debt wherewith You have so long indulged me; but as Yet not having seen or heard from him, have lost all hopes. Otherwise should not have presumed at this critical conjuncture to draw off for a single moment your attention from National concerns—but pray pardon me Sir, I am become most extremely unhappy on the Occasion, the more especially as I have not the money, and hope as you once kindly hinted, that on Security being properly made, you will be good enough to extend your Lenity untill another Crop comes in, or untill I can make sale of something to raise the Money.
I have in the County of Fauquier within 16 or 18 Miles of Falmouth a piece of about 170 Acres of Unincumbered Land which I think will secure that debt as I shall not fail to Lessen it by degrees as expeditiously as I can, a mortgage shall be made to you for that, and our representative in Congress Mr Love, who is an attorney at Law residing at Fauquier Ct. House shall see it duly executed and of record, and note you thereof.
Robert B. Voss esquire my neighbour who has some business at the metropolis has politely offerd to do me the favour, if you please to approach your hand with this Letter, and to bring me an Answer if you have Leisure to honor me with half a line.
Mr Voss has inform’d me that He would gladly beg leave at this portentious time to offer his service to his Country in any department Civil or military, where He can be most usefull, for almost any of those places few are better qualified. He has been educated to and pursued the practice of the Law with Celebrity and at this time has a considerable share thereof at the Bar of this and the neighbouring Counties. He possesses an extraordinary beautifull and productive clear Estate, so that a patriotic view must be his only motive. He is and ever has been a firm republican, but few of our Citizens in this part of the Country in the private walks of life has more Ardently or more effectually on all occasions supported our rights flowing from that political principle than he has done and most undoubteded [sic] will do in all places and times & Occasions where it may fall to his Share. He is Active persevering Spirited & interprising with a high Sence of rectitude & honor. With all due respect & regard I am Sir Yr. most Obdt. hble Sert.
John Strode
